GOODRICH, P. J.
.The plaintiff brought this action to enjoin the construction of a turnpike road which the defendant purposed to build across Jamaica Bay from the dividing line of Kings and Queens counties to Rockaway Beach. He is the owner of property •situate on the shore of the bay and of adjacent land under water about four miles distant from the route of the turnpike. He contends that the turnpike would be an unlawful interference with public waters of the state and with the navigation of the bay, and would cause injury to his property. The court dismissed the complaint, and the plaintiff appeals.
We are clearly of the opinion that the plaintiff has no standing to maintain an action of this character, for the reasons stated in the opinion of Mr. Justice JENKS, hereto appended, before whom the case was tried. The judgment should be affirmed.
Judgment affirmed, with costs. All concur.